Citation Nr: 1100514	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. W.


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 1977 and 
from January 1978 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2010, a hearing was held before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of the 
hearing is in the claims folder.  


FINDINGS OF FACT

Recurrent tinnitus had its onset during the Veteran's active 
service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that noise exposure during his years of 
active service lead to his current tinnitus.  

Duties to Notify and Assist
	`
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In October 2008, 
prior to the initial adjudication of his claim, in February 2009, 
the RO provided the Veteran with a letter explaining to him the 
type of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  This 
complied with the requirements of VCAA.  Further, as the Board is 
granting in full the benefits sought on appeal, any error that 
might have been committed with respect to either the duty to 
notify or the duty to assist was harmless and will not be further 
discussed.  

Service Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Discussion

Service treatment records for the Veteran's first period of 
active service do not document tinnitus or a hearing loss.  

The service treatment records for the Veteran's second period of 
service do not reflect any complaints, findings or diagnoses of 
tinnitus.  However, there were audiograms during service, in June 
1978 and September 1992, and on audiometric testing for the 
separation examination, in February 1986, there was a hearing 
loss within the meaning of 38 C.F.R. § 3.385 (2010).  

A September 2008 VA audiology consult note shows the Veteran 
worked in a hog pen manufacturing plant and wore required hearing 
protection.  He noticed a gradual loss in his ears.  He had a 
constant ringing tinnitus in both ears, worse on the right that 
began many years ago.  He had served as a mechanic in the Army 
and aircraft painter in the Air Force.  Lately, he had a few 
times when he felt off balance.  There was no nausea or true 
vertigo.  Audiometric examination showed some mild sensorineural 
hearing loss in the right ear and normal hearing on the left.  

The report of the February 2009 VA audiologic examination shows 
the claims folder was reviewed.  The Veteran recounted noise 
exposure in service.  He reported bilateral tinnitus, with a 
constant ringing in both ears.  Tinnitus had reportedly been 
present since 1974.  Audiometric examination was interpreted as 
showing a mild hearing loss bilaterally.  The hearing loss did 
not meet the criteria of 38 C.F.R. § 3.385 for a disability.  The 
examiner wrote that a hearing loss was present and tinnitus was 
as likely as not a symptom associated with the hearing loss.  In 
her discussion, the examiner pointed out that there was a high 
correlation between tinnitus, hearing loss, and noise exposure.  

The Veteran submitted a summary of private audiometric testing 
from November 2006 to October 2009.  The tests show a hearing 
loss but do not mention tinnitus.  

In June 2010, the Veteran gave sworn testimony during a hearing 
before the undersigned Veterans Law Judge.  His first period of 
service was in the Air Force, where he worked painting aircraft.  
This was done in a hanger approximately 200 yards from the flight 
line, where he had daily exposure to noise from jets and other 
aircraft.  He used ear plugs and did not notice tinnitus at that 
time.  He served in the Army for his second period of service.  
He told of training with small arms.  He was a tank mechanic and 
was exposed to noise from tank guns on a daily basis.  He wore 
ear muffs, but in approximately 1980, while serving in Germany, 
he noticed a ringing.  He described it as a high ring.  At first, 
it was recurrent, but was now constant and varied only in volume.  
The Veteran's daughter also testified that she recalled him 
complaining of a noise in his ears when he was in the service.  
The Veteran testified that he was not asked about tinnitus at the 
time of his separation examination.  He reported working various 
jobs after service, with minimal noise exposure.   

Conclusion

Several factors favor the Veteran's claim.  

In February 2009, the VA audiologist stated that a hearing loss 
was consistent with the presence of tinnitus.  The examination 
for the second period of service shows a hearing loss.  While the 
VA audiologist questioned the results in light of the current 
tests, we find no reason to doubt the presence of a hearing loss 
on separation from the second period of service.  

The Veteran has described duties that were consistent with noise 
exposure.  The additional audiograms done during service are also 
consistent with duties involving noise exposure.  Thus, we have 
documentation of noise exposure during service.  

We also have the Veteran's own statements that he first 
experienced tinnitus during service and his daughter's sworn 
testimony that she remembered him complaining of ear noise when 
he was in service.  Having received this testimony first hand at 
the hearing, it is found to be credible.    

Because the onset of tinnitus during service is supported by 
documented evidence of noise exposure, a documented hearing loss 
on separation examination, additional competent, credible lay 
testimony, and the Veteran's own credible testimony, there is at 
least a reasonable doubt which must be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service-
connection is granted for tinnitus.  


ORDER

Service connection for recurrent tinnitus is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


